—In an action *411to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Garson, J.), dated August 18, 1999, which granted that branch of the respondents’ motion which was to compel the plaintiff to accept their answer.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting that branch of the respondents’ motion which was to compel the plaintiff to accept their answer. The respondents proffered a sufficient excuse for their failure to timely answer the complaint and established the existence of a meritorious defense (cf., Kennedy v Cassmon Realty Co., 139 AD2d 629; Stolpiec v Wiener, 100 AD2d 931). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.